DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 02 December 2021 is acknowledged.  The traversal is on the ground(s) that groups I and II are not distinct and that searching would not be a serious burden to the examiner.  This is not found persuasive because group I and group II are separate species (see paragraph [0011] of the published application teaching in an embodiment group I and paragraph [0012] of the instant specification teaching in an another embodiment group II) which are independent or distinct because group I only requires a flow rate of germane to be .35 to 1.00 sccm, whereas group II requires the flow rate of germane is such that a beam current of the argon ion beam is increased at least 10% relative to an argon ion beam generated without use of germane as a same extraction current.  A flow rate of 0.35-1.00 sccm of germane does not necessarily result in the claimed beam current of group II.  Since the claims require different search terms, likely different prior art would be required to teach the different species.  Therefore, there would be undue burden if the groups were examined together.  However, if upon allowance of group I and group II were amended to include all the limitations of group I, the groups would be subject to rejoinder.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without no halogen gases introduced into the ion source during the generation of ions, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Specifically, the specification teaches that the disclosed method improves beam current without the use of halogens (page 2, lines 16-19) because halogens “have a deleterious effect on the ion source” (page 12, lines 19-20).  Specifically, the halogen may etch the metals in the ion source, shortening their life” page 12, lines 15-20.  Therefore, while the scope of claim 1 allows for halogens, the specification does not enable one of ordinary skill in the art to use them in the claimed method because it 
The examiner recommends amending the claim to require that no halogens are supplied to the ion source during ion generation such that the claim is fully enabled by the instant disclosure.
Dependent claims are rejected by virtue of their dependencies on a non-enabled based claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinha (US pgPub 2011/0079241).
Regarding claim 1, Sinha teaches a method of generating an argon ion beam (cleaning gas and dopant gas are ionized ([0058]) and ion beam is extracted ([0053]).  Cleaning gas may include Ar ([0032]), thus ion beam extracted is in part an argon ion beam), comprising: introducing germane and argon into an ion source; ionizing the germane and argon to form a plasma (cleaning gas (including Ar [0032]) and dopant gas (GeH4 [0034]) are ionized [0058] thus a plasma (ionized gas is a plasma)); and extracting argon ions from the ion source to form the argon ion beam (see discussion 
Regarding claim 6, Sinha teaches wherein the ion source is a component of a beam-line implantation system (as seen in figure 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaim (US pgPub 2012/0142174) in view of Sinha et al. (US pgPub 2014/0322902)
Kaim et al. teach a method of generating an argon ion beam ([0062] teaches ionizing a germanium-containing dopant gas comprising a mixture of germane and argon, thus generating argon ions and paragraph [0003] teaches ionization is carried out to generate an ion beam), comprising: introducing germane and argon into an ion source ([0062]); ionizing the germane and argon to form a plasma ([0062] an ionized gas is a plasma); and extracting argon ions from the ion source to form the argon ion beam ([0062] teaches ionizing a germanium-containing dopant gas (including argon) and paragraph [0003] teaches ionization is carried out to generate an ion beam and paragraph [0004] teaches extraction).

However, Sinha teaches wherein a flow rate of germane is between 0.35 and 1.00 sccm ([0020] teaches a dopant gas rate minimum of .5 sccm and paragraph [0033] teaches GeH4 may be the dopant).
Sinha modifies Kaim by suggesting the flow rate of the dopant.
Since both inventions are directed towards germane containing dopant gases, it would have been obvious to one of ordinary skill in the art to use the flow rate of Sinha in the method of Kaim because it would reduce the gas consumption by reducing the isotopically enriched dopant while carrying out the equivalent implant dosage ([0039]).  Therefore, reducing cost by lowering the amount of dopant gas needed for ion implantation. 
Regarding claim 2, Kaim teaches wherein the ion source comprises an indirectly heated cathode ion source ([0153] teaches any suitable type of ion source including an IHC source).
Regarding claim 4, Kaim teaches wherein the ion source comprises a Bernas source ([0005])
Regarding claim 5, Kaim teaches wherein no halogen gasses are introduced into the ion source ([0016] teaches a mixture of germane and argon, thus no halogen gases).
Regarding claim 6, Kaim teaches wherein the ion source is a component of a beam-line implantation system ([0016])

s 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US pgPub 2016/0163510) in view of Sinha (US pgPub 2014/0322902).
Regarding claim 1, Koo et al. (first interpretation) teach a method of generating an argon ion beam ([0034] introducing argon and ionizing the argon.  [0008] teaches the ions are accelerated as an ion beam.  Thus an ion beam including argon, therefore in part an argon ion beam), comprising: introducing germane and argon into an ion source ([0034]); ionizing the germane and argon to form a plasma ([0034] ionized gas is a plasma); and extracting argon ions from the ion source to form the argon ion beam ([0008]).
Alternatively, Koo et al. (second interpretation) teach a method of generating an argon ion beam (fig. 3, 380a), comprising: introducing germane (171 is second source gas container disclosed to be germane [0034]) and argon (third source gas 172 disclosed to be argon [0034]) into an ion source (107); ionizing the germane and argon to form a plasma (in respective chambers 305a/305b); and extracting argon ions from the ion source to form the argon ion beam (380a).
In each interpretation, Koo et al. fails to disclose a flow rate of germane is between 0.35 and 1.00 sccm.
However, Sinha teaches wherein a flow rate of germane is between 0.35 and 1.00 sccm ([0020] teaches a dopant gas rate minimum of .5 sccm and paragraph [0033] teaches GeH4 may be the dopant).
Sinha modifies Koo by suggesting the flow rate of the dopant.
Since both inventions are directed towards germane containing dopant gases, it would have been obvious to one of ordinary skill in the art to use the flow rate of Sinha 
Regarding claim 3, Koo et al. teach wherein the ion source comprises an RF ion source ([0016]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881